Citation Nr: 0729335	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-28 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In July 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 

4.  PTSD was not present in service or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in February 2003, 
prior to the initial unfavorable AOJ decision issued in March 
2003.  Additional VCAA letters were sent in May 2004, July 
2006, and October 2006. 

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in February 2003, May 2004, July 2006, and October 2006 
informed the veteran of the type of evidence necessary to 
establish service connection; how VA would assist him in 
developing his claim; and his and VA's obligations in 
providing such evidence for consideration.  Pertinent to the 
"fourth element," only the May 2004, July 2006, and October 
2006 letters requested that the veteran provide any evidence 
in his possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The February 2003, May 2004, July 2006, and 
October 2006 letters informed him that additional information 
or evidence was needed to support his claim, asked him to 
send the information or evidence to VA, and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
Additionally, subsequent to the May 2004, July 2006, and 
October 2006 VCAA notices, the veteran's claim was 
readjudicated and supplemental statements of the case issued, 
thereby providing the veteran with opportunities to respond 
to the remedial VCAA notices.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the July 2006 letter informed the 
veteran of the evidence needed to establish a disability 
rating and effective date.  Despite the inadequate timing of 
the notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical records 
and VA treatment records were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a VA examination to determine whether the veteran has 
PTSD as a result of an in-service stressor is not necessary 
to decide his claim.  Any current medical opinion linking 
PTSD to the veteran's military service would necessarily be 
based upon the unsubstantiated history provided by the 
veteran well over a decade following his discharge from 
service.  In the absence of a verified stressor, there is no 
competent basis upon which to conclude that the PTSD is 
related to service.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's service connection claim.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a motor transport operator with the 226th Area 
Support Group.  Based on the foregoing, the Board finds that 
the veteran did not engage in combat with the enemy.  
Therefore, as indicated above, the veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.  See 
Morneau, supra; Dizoglio, supra; West (Carlton), supra; and 
Zarycki, supra.  

The veteran's service personnel records reflect that he 
served under the U.S. Army Central Command during Operations 
Desert Shield and Desert Storm.  Such records also indicate 
that he served as a motor transport operator with the 226th 
Area Support Group.  The veteran contends that he experienced 
in-service stressors when his convoy stopped in an area 
called Death Valley where there were numerous dead and 
dismembered bodies, when it was caught in cross-fire and 
under sniper attack, and when it almost stopped on top of 
landmines during a dust storm.  Additionally, he claims 
stressors from fear of air raids and having a Saudi tank aim 
its machine gun at him.  As such, he contends that service 
connection is warranted for his PTSD.  

The Board notes, however, that the veteran has provided no 
additional information regarding his in-service stressors in 
spite of specific requests by the AOJ for dates and unit 
information.  The veteran states that his company was 
scattered all over, assigned to different units, and 
constantly moving.  Thus, although he has supplied some 
dates, without more details units and locations, VA cannot 
request a search of unit records from the Joint Services 
Records Research Center in order to verify stressors.  
Consequently, VA is unable to confirm that the veteran's 
alleged stressors actually occurred.  Therefore, the veteran 
cannot meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.

However, the Board finds that the veteran has a current 
diagnosis of PTSD.  Service medical records are silent as to 
diagnosis or treatment for any psychiatric disorder.  A July 
1991 redeployment examination notes a complaint of 
depression, but no diagnosis or treatment, and there is no 
notation regarding PTSD in any service medical record.  

However, post-service treatment records show diagnosis and 
treatment for PTSD.  Specifically, March 2003 to April 2003 
VA treatment records show diagnoses of PTSD and mood disorder 
not otherwise specified.  Additionally, September 2003 to 
July 2006 treatment records indicate diagnoses and treatment 
for PTSD.  Therefore, the Board concludes that the veteran 
has a current diagnosis of PTSD. 

The Board observes that these treatment records note the 
veteran's Gulf War experiences, to include some of his 
claimed stressors, as the cause of his PTSD.  However, there 
is no evidence that these treatment providers had access to 
the veteran's service records or any other source of 
information other than the veteran's own statements with 
regard to his stressors.  As stated above, the veteran's lay 
statements alone are not enough alone to establish the 
occurrence of the alleged stressor.  See Morneau, supra; 
Dizoglio, supra; West (Carlton), supra; and Zarycki, supra.  
Thus, as his treatment providers' association of his PTSD 
with his claimed stressors appears to be based entirely on 
the veteran's own statements, such evidence does not support 
a finding of service connection for PTSD.  

Further, the Board has considered the veteran's own 
statements regarding his claimed in-service etiology of PTSD.  
However, this is not competent evidence since only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue of medical 
causation or diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's PTSD and service, he is not entitled to service 
connection for PTSD.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.



ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


